          Case 7:19-cr-00700-VB Document 177 Filed 11/19/20 Page 1 of 1




                             JAMES E. NEUMAN, P.C.
                                         Attorney at Law
                                  100 Lafayette Street – Suite 501
                                   New York, New York 10013
                                               –––
                                       TEL 212-966-5612
                                       FAX 646-651-4559
                                      www.jamesneuman.com


                                                   November 19, 2020
                                  APPLICATION GRANTED
                                  Ms. Gillon has permission to travel to her
                                  sister's home on 11/26/2020.
BY ECF                            SO ORDERED:
Hon. Vincent L. Briccetti
United States District Judge
Southern District of New York
300 Quarropas Street              _________________________________
White Plains, NY 10601            Vincent L. Briccetti, U.S.D.J. 11/19/2020
               Re: United States v Sarah Gillon, 19 Cr. 700 (VB)

Your Honor:

              I represent Sarah Gillon in the referenced matter, and am writing to request that she
be given permission to travel on Thanksgiving, November 26, 2020. When this prosecution
commenced, Ms. Gillon was released on a bond, with one of the conditions being home detention.
Ms. Gillon would now like to travel to her sister’s home in Danbury, Connecticut to be with her
family on Thanksgiving. This travel entails Ms. Gillon leaving home around noon and returning at
9 p.m.

               Pretrial services and the government consent to this application.

                                                      Respectfully submitted,


                                                              /s/
                                                      James E. Neuman
